Higgins, J.
By this appeal the defendants ask this Court to review and reverse the judgment entered in the Superior Court by Judge Gwyn approving the disposition of the proceeding made by the Industrial Commission. The scope of the review here was channeled in rather narrow limits by the stipulations entered into at the beginning of the inquiry before the Commission. In addition to the weekly wage and the facts showing jurisdiction of the Industrial Commission, the parties stipulated:
*136“2. On September 9, 1964, the claimant sustained an injury by accident arising out of and in the course of her employment;
* *
5. Subsequent to the accident on September 9, 1964, the parties entered into an agreement for the payment of compensation for temporary total disability pursuant to which the claimant was paid compensation for a period of time;”
The only disputed issue before the Commission and before Judge Gwyn and now before us involves the award for permanent partial disability as a result of the accident. On this issue, two witnesses testified, the claimant and Dr. Robert G. Underdal, admitted to be a medical expert in the field of orthopedic surgery.
Dr. Underdal first saw claimant on September 14, 1964, five days after the accident. In the course of treating the claimant’s injury, Dr. Underdal made many examinations and performed two surgical operations. He testified that in his opinion the claimant has a 20% permanent partial disability of her right hand. During his testimony he testified:
“There was a compression of the nerve . . . and of the tendons . . . that developed from the injury that we were attempting to correct by the operations. ... It is my opinion that all of her complaints up to this time, April 26, 1966, are explainable by the sprain of the wrist sustained on 9-9-64.”
On cross examination Dr. Underdal stated that when he began the treatment he did not expect the injury to run the course it has. “(S)ome of the symptoms have been rather perplexing . . . rheumatoid arthritis and lupus erythematosis (R. p. 27) could account for the trouble . . . these two things . . . could not come from the traumatic injury she had.” Dr. Underdal could not say to a medical certainty that the trouble with her right hand came from the injury.
Claimant testified she has had trouble with her right hand at all times since the injury but never before. On cross examination, the medical expert qualified his opinion as to the cause of the permanent partial disability. Even contradictions in the testimony go to its weight, which, after all, is for the fact finding body — in this instance — the Industrial Commission.
Certainly the evidence of claimant and Dr. Underdal, the only witnesses to testify in the case, is sufficient to sustain the Commission’s finding that permanent partial disability resulted from the industrial accident. “A finding by the Industrial Commission, if supported by competent evidence, is binding on the Superior Court *137Judge who reviews the case and is likewise binding on this Court on appeal.” Osborne v. Ice Co., 249 N.C. 387, 106 S.E. 2d 573; Blalock v. Durham, 244 N.C. 208, 92 S.E. 2d 758; Cox v. Freight Lines, 236 N.C. 72, 72 S.E. 2d 25; Brooks v. Carolina Rim and Wheel Co., 213 N.C. 518, 196 S.E. 835.
The evidence before the Industrial Commission under the rules governing decision on appeals from the Commission, was sufficient to support its findings of and award for 20% permanent partial disability to the claimant’s right hand. The judgment entered in the Superior Court of Forsyth County approving the award is
Affirmed.